         

EXHIBIT 10.1
AMENDMENT TO
CIENA CORPORATION 2008 OMNIBUS INCENTIVE PLAN
          THIS AMENDMENT (this “Amendment”) to the Ciena Corporation 2008
Omnibus Incentive Plan (the “Plan”) was adopted by the Board of Directors of
Ciena Corporation (the “Company”) on February 15, 2010, and is effective as of
April 14, 2010, the date upon which the Amendment received approval of the
stockholders of the Company.
1. The Plan is hereby amended by deleting Section 4.1and replacing it in its
entirety as follows:
“4.1. Number of Shares Available for Awards.
Subject to adjustment as provided in Section 17 hereof, the number of shares of
Stock available for issuance under the Plan shall be thirteen million, all of
which may be granted as Incentive Stock Options, increased by shares of Stock
covered by awards granted under a Prior Plan that are not purchased or are
forfeited or expire, or otherwise terminate without delivery of any Stock
subject thereto, to the extent such shares would again be available for issuance
under such Prior Plan. Stock issued or to be issued under the Plan shall be
authorized but unissued shares; or, to the extent permitted by applicable law,
issued shares that have been reacquired by the Company.”
     2. The Plan is hereby amended by
“4.3. Share Usage.
Shares covered by an Award shall be counted as used as of the Grant Date. Any
shares of Stock that are subject to Awards of Options shall be counted against
the limit set forth in Section 4.1 as one share for every one share subject to
an Award of Options. With respect to SARs, the number of shares subject to an
award of SARs will be counted against the aggregate number of shares available
for issuance under the Plan regardless of the number of shares actually issued
to settle the SAR upon exercise. Any shares that are subject to Awards other
than Options or Stock Appreciation Rights shall be counted against the limit set
forth in Section 4.1 as 1.31 shares for every one share granted. If any shares
covered by an Award granted under the Plan are not purchased or are forfeited or
expire, or if an Award otherwise terminates without delivery of any Stock
subject thereto or is settled in cash in lieu of shares, then the number of
shares of Stock counted against the aggregate number of shares available under
the Plan with respect to such Award shall, to the extent of any such forfeiture,
termination or expiration, again be available for making Awards under the Plan
in the same amount as such shares were counted against the limit set forth in
Section 4.1, provided that any shares covered by an Award granted under a Prior
Plan will again be available for making Awards under the Plan in the same amount
as such shares were counted against the limits set forth in the applicable Prior
Plan. The number of shares of Stock available for issuance under the Plan shall
not be increased by (i) any shares of Stock tendered or withheld or Award
surrendered in connection with the purchase of shares of Stock upon exercise of
an Option as described in Section 12.2, or (ii) any shares of Stock deducted or
delivered from an Award payment in connection with the Company’s tax withholding
obligations as described in Section 18.3.”
* * *

 



--------------------------------------------------------------------------------



 



          To record adoption of the Amendment of the Plan by the Board as of
February 15, 2010, and approval of the Amendment by the stockholders on
April 14, 2010, the Company has caused its authorized officer to execute this
Amendment to the Plan.

            CIENA CORPORATION
      By:   /S/ David M. Rothenstein         Name:   David M. Rothenstein       
Title:   Sr. VP, General Counsel & Secretary     Date:   April 14, 2010   

 